       Case 2:18-cv-01835-MHH Document 187 Filed 04/30/21 Page 1 of 5                       FILED
                                                                                   2021 Apr-30 PM 02:25
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JAMES JOHNSON, JR., and                 )
ERICKA JOHNSON,                         )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )
                                        )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,               )
and MARK EUGENE                         )
MASSINGILL,                             )
                                        )
                                        )
      Defendants.                       )


 DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR THIRTEENTH
                    MOTION IN LIMINE


      COME NOW Defendants ABF Freight System, Inc. and Mark Eugene

Massingill, by and through the undersigned counsel, and submit the following reply

brief in support of their Thirteenth Motion in Limine. (Doc. 104).

      A. Mr. Massingill’s prior accident is not “very similar” to the accident at
         issue in this case.

      Plaintiffs disregard the several vital differences between Massingill’s 2015

parking lot accident and the accident at issue here. First, and most importantly, there

was no other driver involved in the 2015 accident and, thus, no injuries from

that accident. (Doc. 83-1, p. 17; tp. 61, ll. 3-4). Plaintiffs asks the Court to allow


{DOC# 00727663}                             1
        Case 2:18-cv-01835-MHH Document 187 Filed 04/30/21 Page 2 of 5




them to argue that Massingill could have inferred a likelihood of injury from an

earlier accident in which no one was injured. Second, the 2015 accident occurred

in a parking lot, not an intersection. (Id., p. 16; tp. 59, ll. 21-23). Plaintiffs ask the

Court to permit them to speculate from an accident in a parking lot that Massingill

would have consciously appreciated risks from entering an intersection behind Mr.

Massingill’s tractor-trailer. Third, because the 2015 accident occurred in a terminal

parking lot and not a roadway, Massingill’s actions during the 2015 accident would

not have violated any Rules of the Road. See Dale v. Kelly, 620 So. 2d 632, 633

(Ala. 1993) (holding that Alabama’s Rules of the Road do not apply in private

parking lots); Tenn. Code § 55-8-102 (explaining that Tennessee’s Rules of the Road

apply upon highways, and, in certain circumstances, streets and roads). Finally, there

is no evidence indicating that Massingill’s 2015 accident occurred in heavy truck

traffic as discussed in the Court’s summary-judgment opinion. (See Doc. 83-1 at pp.

16-17; tp. 59, l. 11 – tp. 62, l. 16). For all these reasons, Massingill’s 2015 accident

did not occur under the same or similar circumstances as the subject accident, and it

cannot be classified as “very similar” to the accident at issue here.

      B. Mr. Massingill’s prior accident is of no relevance to determining
         whether he consciously appreciated a possibility of harm to others or
         whether he knowingly disregarded that possibility.

      Plaintiff contends, without citation to any authority, that Massingill’s 2015

parking lot accident is relevant evidence of his state of mind in October of 2016.


{DOC# 00727663}                             2
       Case 2:18-cv-01835-MHH Document 187 Filed 04/30/21 Page 3 of 5




Plaintiff provides no prior case where an Alabama court – state or federal – has

admitted evidence of a single prior accident as relevant proof of a driver’s wanton

operation of a vehicle on a different occasion. To the contrary, at least one court has

excluded a party’s driving history as evidence of wanton operation. Fisher v.

Bofford, No. 2:18-CV-446-WKW, 2020 U.S. Dist. LEXIS 203313, at *4 (M.D. Ala.

Feb. 28, 2020). Moreover, this Court did not find the prior accident to be evidence

that the jury could use to support Plaintiffs’ wantonness claim in its summary-

judgment opinion regarding wantonness. (See generally Doc. 152).

      C. Plaintiffs fail to identify what evidence or testimony about Massingill’s
         hiring or training would be relevant to wantonness.

      Plaintiffs argue that, as a general matter, Massingill’s training could be

relevant to his consciousness of danger, but Plaintiffs identify no specific testimony

or evidence that is relevant to the wantonness claim. Likewise, Plaintiff identifies no

portion of the driver qualification records or personnel records for Massingill that

would be relevant to the wantonness claim. Since Plaintiffs cannot identify any

specific evidence to the Court within this category, Defendant’s Motion in Limine

regarding Massingill’s hiring, training, and supervision history at ABF should be

granted.

      Note that Defendants’ Thirteenth Motion in Limine does not seek to exclude

testimony about the Federal Motor Carrier Safety Regulations. Nor does it seek to

exclude testimony and evidence about Mr. Massingill’s education at a trucking
{DOC# 00727663}                           3
       Case 2:18-cv-01835-MHH Document 187 Filed 04/30/21 Page 4 of 5




school before ABF retained him as an employee driver. These matters are not placed

at issue in the Thirteenth Motion in Limine, and an order granting this Motion would

not have any effect on them.

      Accordingly, for the reasons explained in the Thirteenth Motion in Limine and

this Reply Brief, Defendants’ Thirteenth Motion in Limine is due to be granted.

                                      Respectfully submitted,

                                      /s/ Thomas L. Oliver, II
                                      Thomas L. Oliver, II (ASB-3153-R53T)
                                      Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                      Dennis O. Vann, Jr. (ASB-5854-I61U)
                                      Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com




{DOC# 00727663}                          4
       Case 2:18-cv-01835-MHH Document 187 Filed 04/30/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 30th day of April, 2021, I have served a copy of
the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

Jason F. Giles
The King Firm
2912 Canal Street
New Orleans, LA 70119
Telephone: (504) 909-5464

                                      s/ Thomas L. Oliver, II
                                      Of Counsel




{DOC# 00727663}                         5
